Citation Nr: 0406603	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether inclusion of the veteran's spouse's income in the 
computation of his income for non-service-connected pension 
purposes and the resulting denial of pension benefits was 
proper.
	

REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which found that, although the veteran would 
be entitled to a non-service-connected pension, due to his 
disabilities, his income, including his wife's income, 
exceeds the maximum allowable pension rate, and the veteran 
was therefore denied a non-service-connected pension. 


FINDINGS OF FACT

1.  The veteran and his spouse are not estranged, and live 
together.

2.  The veteran's countable annual income for VA purposes has 
been in excess of $18,000 at all times relevant to this 
appeal.


CONCLUSION OF LAW

The inclusion of the veteran's wife's income in the 
computation of countable income for non-service-connected 
disability pension benefits and the denial of pension 
benefits on the basis that their combined income exceeded 
legal income limitations was proper.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.23, 3.60, 3.271, 3.272, 
3.660 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that the veteran submitted 
his claim for pension benefits in December 2001.  The veteran 
was sent a letter in January 2002, prior to the initial RO 
decision of April 2002, informing him of the requirements and 
evidence necessary to establish his claim and what evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was also sent a Statement of 
the Case in January 2003, and a further letter in October 
2003, informing him of the applicable law in this case.  
Additionally all pertinent evidence identified is of record.

The January 2002 and October 2003 VCAA notice letters do not 
contain the fourth element as set forth in the Pelegrini 
case.  However, the Board finds that in the instant case the 
veteran has not been prejudiced by this defect.  The veteran 
has had more than two years to submit evidence and/or to 
inform the VA of any evidence he wants the VA to obtain since 
his initial notification.  As indicated all pertinent 
evidence is of record.  The Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
Accordingly, the Board finds the requirements of the VCAA 
have been satisfied and that the veteran has not been 
prejudiced by this decision.  66 Fed. Reg. 45631 (2001) 
(codified at 38 C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) .

Factual Background 

The veteran's original application for pension benefits was 
received in December 2001.  At that time he reported that he 
was married but not living with his spouse and had been 
separated from his spouse for 18 months.  He reported no 
dependent children.

Records indicate that the veteran was found to be entitled to 
a non-service connected pension in April 2002, based on his 
age, level of education, the fact that he last worked in 
1968, and on outpatient reports which showed the veteran had 
several debilitating non-service-connected disabilities.  
However, pension benefits were not started at that time 
because the veteran had not provided all of his financial and 
dependency information.

The veteran submitted an improved pension eligibility 
verification report in April 2002.  The veteran at that time 
indicated that he was married but not living with his spouse.  
He reported having no unmarried dependent children.  He 
reported that he had no income, but that his wife had income 
of $18,563 for the previous year, consisting of approximately 
$1600 from work monthly.  The veteran indicated that he had 
no assets, and reported that his wife's only asset was a bank 
account containing $100.  An attached statement from the 
veteran indicated that although he was still married, he 
lived apart from his spouse and had not filed for divorce 
because he could not afford it.  

In June 2002 the veteran was notified that his claim for 
pension benefits was denied.  His income effective May 2002 
of $18, 5000 exceeded the maximum income limit of $12,516 for 
a veteran with one dependent. 

A letter from the Social Security Administration, dated 
August 2002, indicated that the veteran would be receiving 
$123.34 a month in Supplemental Security Income, from July 
2002 onward.  That letter also indicated that the veteran's 
spouse would be the payee of these benefits.  It was stated 
that the spouse had agreed to receive and manage these 
payments for the veteran's use and well-being.

A letter from the veteran's spouse received in September 2002 
indicated that she was not financially responsible for the 
veteran, and that she had filed joint Federal Income Tax 
returns in the past claiming the veteran for tax purposes, 
but would not in the future as she was seeking a separation 
from the veteran.

In a statement from the veteran dated September 2002, he 
indicated that, although he lived within the same house as 
his wife, she in no way supported him.

In a statement dated February 2003, the veteran indicated 
that his two children, a son, born in October 1979 and a 
daughter, born in January 1981, lived with him.  A statement 
dated February 2003 indicated that the veteran's daughter 
expected to be in school until August 2007.  A further 
statement indicated that the veteran's son was expected to be 
in school until June 2004.  It was reported that the 
veteran's son from September 2002 to September 2003 earned 
$858.

The veteran, in his substantive appeal, argued that his wife 
did not support him, and that therefore his wife's income 
should not have an effect on his benefits.

In a letter to the veteran dated in June 2003 the RO informed 
the veteran that an error had been made in a prior decision 
computing income.  The letter informed him that his income 
was $18, 563 from his spouse and $858 from his son.  It was 
remarked that he had one dependent, his daughter.  He was 
informed that his income exceeded the maximum income limit of 
$12,692 for a veteran with one dependent.  He was informed 
that his spouse was not counted as a dependent because a copy 
of her divorce decree terminating a prior marriage had not 
been received.

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994). One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1521(a),(b); 38 C.F.R. § 3.3(a).

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.  A veteran's "annual income" includes 
his annual income and the annual income of his dependent 
spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).

If the veteran is married and living with or reasonably 
contributing to the support of a spouse, the rate payable 
shall be reduced by the amount of the veteran's annual income 
and the amount of annual income of the spouse.  38 U.S.C.A. § 
1521.  For the purposes of determining entitlement to pension 
a person shall be considered as living with his or her spouse 
even though they reside apart unless they are estranged.  38 
C.F.R. § 3.60.  A veteran's spouse who resides apart from the 
veteran and is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran.  38 C.F.R. 
§ 3.23(d)(1).

It is the veteran's contention that although he lives in the 
same house as his spouse, they are separated and she does not 
contribute any money to his support.  In this regard the 
evidence shows that the veteran's spouse had claimed him as a 
dependent in filing her tax returns and that she was also the 
payee of his Social Security benefits.  Although the veteran 
and his wife have both indicated that they intend to separate 
from each other soon, there is no indication that they have 
done so, and it appears that they still live together.  

Therefore, the Board finds that the veteran is married and 
living with his spouse.  As such her income must therefore be 
included in the computation of annual income to determine 
eligibility for pension benefits.  Regarding denial of 
pension benefit payments, with the inclusion of the spouse's 
income, the countable income is in excess of $18,000 (the 
appellant has not submitted any evidence challenging that 
amount), which well exceeds the maximum allowable income for 
a veteran with one dependent.  As the veteran's income 
exceeded the maximum allowable, denial of pension benefits 
was required by law.  38 C.F.R. § 3.660.  The Board also 
notes that the veteran's spouse was not counted as a 
dependent in the most recent computations, as the veteran had 
not submitted any evidence of his spouse's prior divorce.  
However, even considering the veteran's spouse as a 
dependent, and the veteran's two children as dependents for 
the time periods that they were attending school full time, 
and before they reached the age of 23, see 38 C.F.R. 
§ 3.75(a), the veteran's income is still excessive for 
pension purposes.  Therefore, the veteran was properly denied 
non-service-connected pension benefits on the basis of 
excessive income.

The Board points out however, that, should the status of the 
veteran's dependents change, he would be free to again file a 
claim for a non-service connected pension.


ORDER

The appeal challenging the propriety of inclusion of the 
veteran's spouse's income in the computation of countable 
income for non-service-connected pension purposes and the 
denial of pension benefits based on excessive income is 
denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



